Citation Nr: 0829321	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  06-18 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1942 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin.

The appellant indicated on her substantive appeal (VA Form 9) 
that she wished a hearing before a Veterans Law Judge.  
However, in December 2006, she advised VA that she wanted a 
DRO hearing and withdrew her request for a hearing before the 
Board.  The appellant testified at a personal hearing before 
a Decision Review Officer (DRO), sitting at the RO in March 
2007.  A transcript of this hearing is associated with the 
claims file.  As no further communication from the appellant 
with regard to a Board hearing has been received, the Board 
considers her request for a hearing to remain withdrawn.  See 
38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2008).


FINDINGS OF FACT

1. VA notified the appellant of the evidence needed to 
substantiate the claim decided herein, explained to her who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claim. 

2.  The veteran died in March 2005; the immediate cause of 
death was myocardial infarction due to coronary artery 
disease.

3.  At the time of death, service connection was in effect 
for depression, residual of head injury, evaluated as 50 
percent disabling, effective August 25, 1997, and limitation 
of motion of the middle finger of the right hand, evaluated 
as noncompensable, effective January 10, 1946.

4. Neither coronary artery disease nor myocardial infarction 
was incurred in or aggravated by active duty military 
service, nor is it etiologically related to a service-
connected disability.


CONCLUSION OF LAW

The cause of the veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing her or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   Additionally, in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  

Further, the Board notes that, while the appeal was pending, 
the Court issued a decision with regard to the content of 
VCAA notices relevant to DIC claims.  See Hupp v. Nicholson, 
21 Vet. App. 342 (2007).  In Hupp¸ the Court held that a 
notice with regard to a claim for DIC benefits must include 
(1) a statement of the conditions (if any) for which the 
veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected disability and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a disorder not yet service connected.  Additionally, 
if the claimant raises a specific issue regarding a 
particular element of the claim, the notice must inform the 
claimant of how to substantiate the assertion, taking into 
account the evidence submitted in connection with the 
application.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the appellant was provided with a VCAA 
notification letter in May 2005, prior to the initial 
unfavorable AOJ decision issued in July 2005.  An additional 
letter was sent in September 2007.

The Board notes that, in Pelegrini, the United States Court 
of Appeals for Veterans Claims (Court) held that VA must 
request that the claimant provide any evidence in her 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  Nevertheless, during the course of the appeal, 
38 C.F.R. § 3.159(b) was revised to eliminate the requirement 
of requesting that the claimant provide any evidence in her 
or her possession that pertains to the claim.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini, 
effective May 30, 2008).  Thus, any defect in notice as to 
this element is considered harmless.  Even so, although 
notice of this element is no longer required, the Board notes 
that the appellant was aware that it was ultimately her 
responsibility to provide evidence in support of her claim.  
Both the May 2005 and September 2007 VCAA letters advised her 
to submit any relevant evidence in her possession.

In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notice issued in May 2005 informed the 
appellant of the type of evidence necessary to establish 
service connection for the cause of the veteran's death, how 
VA would assist her in developing her claims, and her and 
VA's obligations in providing such evidence for 
consideration.  Attached to the letter was a VA Form 21-534, 
Application for Dependency and Indemnity Compensation (DIC) 
and Death Pension, which explained the different DIC benefits 
programs and which the appellant submitted in May 2005.  The 
September 2007 letter was only pertinent to specific medical 
records VA had requested.  Thus, the appellant did not 
receive notice fully in accordance with Hupp or 
Dingess/Hartman. 

Failure to provide pre-adjudicative notice of any of the 
elements of notice is presumed to create prejudicial error.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); 
Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The 
Secretary has the burden to show that this error was not 
prejudicial to the appellant.  Lack of prejudicial harm may 
be shown in three ways: (1) that any defect was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders; see also Mayfield 
v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

With regard to the lack of notice as required by Hupp, the 
appellant has repeatedly discussed the veteran's service-
connected depression in her arguments; thus, the Board finds 
that the appellant displayed actual knowledge of the 
disabilities for which the veteran was in receipt of 
benefits.  As for the any other deficiencies of notice under 
Hupp, as well as the notice requirements under 
Dingess/Hartman, the Board's determination herein that 
service connection for the cause of the veteran's death is 
not warranted has rendered any questions as to these elements 
of notice moot.  

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield, 444 F.3d at 1333.  Based on 
the above, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the appellant in 
making reasonable efforts to identify and obtain relevant 
records in support of the appellant's claim and obtaining a 
VA opinion.  The veteran's service treatment records, VA 
medical records, private medical records, and a July 2006 VA 
opinion were reviewed by both the AOJ and the Board in 
connection with adjudication of the claim.  The Board 
observes that, in a July 2007 statement, the appellant refers 
to a discussion with MG about the veteran's depression, and 
later identified him as a physician.   However, the appellant 
did not respond to requests for a completed authorization and 
release of records (VA Form 21-4142) VA could attempt to 
obtain records.  As the Court stated in Wood v. Derwinski, 
"[t]he duty to assist is not always a one-way street.  If 
a[n appellant] wishes help, [s]he cannot passively wait for 
it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  1 Vet. App. 190, 193, reconsidered, 1 Vet. App. 
406 (1991); see also Wamhoff v. Brown, 8 Vet. App. 517 
(1996).  Therefore, in the present case, the Board determines 
that VA is not obligated to make further efforts to obtain 
the records identified by the appellant.  

Additionally, the Board notes that the veteran was in receipt 
of Social Security Administration (SSA) benefits at the time 
of his death, and there is indication that, when initially 
awarded, these benefits were based on employment disability 
due to depression.  Records of the veteran's application for 
SSA disability benefits are not associated with the claims 
file.  When VA has notice prior to the issuance of a final 
decision of the possible existence of certain records and 
their relevance, the Board must seek to obtain those records 
before proceeding with the appeal.  Murincsak v. Derwinski, 2 
Vet. App. 363, 373 (1992); see also Quartuccio v. Principi, 
16 Vet. App. 183, 187-188 (2002); Baker v. West, 11 Vet. App. 
163, 169 (1998).  However, the veteran's SSA disability onset 
was in July 1975, and as discussed below, his cardiac 
disorder had its onset in October 2003.  There is no 
indication that the records related to the veteran's SSA 
disability in 1975, even if relevant to his depression, could 
be in any way relevant the coronary artery disease or 
myocardial infarction that led to his death twenty years 
later.  Thus, the Board finds that to delay the appeal 
further by remanding for such records would be of no benefit 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  As such, the Board finds 
that VA satisfied its duty to assist the veteran in efforts 
to obtain available, relevant records.
                                                                             
The Board acknowledges the implication in the record that 
some of the veteran's service treatment records may have been 
lost to the records repository fire in St. Louis in 1973 and 
thus, are unavailable.  A review of the file reveals that the 
veteran's service treatment records appear to be intact.  
Nevertheless, the Board acknowledges that, in cases where 
some or all of the veteran's service treatment records are 
unavailable, VA has a heightened duty to explain its findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis of the appellant's claim has 
been undertaken with this duty in mind.  The case law does 
not, however, lower the legal standard for proving a claim 
for service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the appellant.  Russo v. 
Brown, 9 Vet. App. 46 (1996).  The appellant has not 
identified any additional, relevant records that VA needs to 
obtain for an equitable disposition of the claim. 

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the 
appellant's claim without further development and additional 
efforts to assist or notify the appellant in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant).  Therefore, the Board 
determines that the appellant will not be prejudiced by the 
Board proceeding to the merits of the claim.

II. Analysis

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  Contributory cause 
of death is inherently one not related to the principal 
cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).   

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 
A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

Disability which is proximately due to or the result of 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a). 

As reported on the veteran's death certificate, he died in 
March 2005, and the immediate cause of death was myocardial 
infarction due to coronary artery disease.  Other significant 
conditions, contributing to death, but not resulting in the 
underlying cause of death, were chronic obstructive pulmonary 
disorder (COPD), depression, and prostate cancer.  At the 
time of death, service connection was in effect for 
depression, evaluated as 50 percent disabling, effective 
August 25, 1997, and limitation of motion of the middle 
finger of the right hand, evaluated as noncompensable, 
effective January 10, 1946.  The appellant contends that the 
veteran's service-connected depression contributed to his 
death, and thus, that service connection is warranted for the 
veteran's death.  The Board notes that the appellant has not 
argued, nor does the record reflect, that the veteran's 
coronary artery disease or myocardial infarction were 
incurred in or aggravated by his military service or that the 
veteran's depression led to his coronary artery disease or 
heart attack.  

The medical evidence of record shows that the veteran 
suffered a head injury when he was hit in the head by a 
baseball in May 1945 and that his service-connected 
depression was related to this head injury.  The earliest 
evidence of record reflecting diagnosis and treatment for 
depression is dated in November 1981and the Board notes that 
the veteran was being treated for depression at the time of 
his death.  Lay statements also relate that treatment dated 
back to just after service.  

A cardiac disorder was first diagnosed in October 2003 when 
the veteran suffered congestive heart failure (CHF).  Prior 
cardiac examinations revealed normal heart rate and rhythm, 
and the Board notes that, as recently as May 2003 the veteran 
had denied chest pain and shortness of breath.  Although an 
April 2003 routine treatment record, among others, indicates 
that the veteran had multiple somatic complaints associated 
with his depression, the record does not reflect that these 
complaints include cardiac symptoms.  Overall, to the extent 
the veteran's depression is mentioned on records relevant to 
his cardiac disorder or coronary artery disease is referred 
to on records of his psychiatric treatment, such comments are 
limited to being a reference to other diagnoses of record.  
In sum, there is no competent medical evidence suggesting 
that the veteran's depression in any way caused or aggravated 
his coronary artery disease or myocardial infarction, which 
were the immediate cause of death.

The fact that treatment was in effect for a disability at the 
time of death or that such disability was noted as 
significant on the veteran's death certificate does not in 
and of itself necessitate a finding that the disability 
contributed to the underlying cause of death.  The Board 
acknowledges the statements of the appellant and her son, 
dated in June 2008 and September 2007, respectively, and at 
the DRO hearing, that purport that Dr. PW told the 
appellant's son and his friend over the telephone that the 
veteran's depression contributed to his death.  Additionally, 
the Board is aware of the appellant's apparent concern that 
Dr. PW has provided VA with a contrary opinion that the 
veteran's depression did not contribute to the veteran's 
death.  However, the Board observes that, in fact, there is 
no opinion of record directly from Dr. PW, positive or 
negative.  Further, the Board notes that records of Dr. PW 
from November 2003 to January 2005 are associated with the 
claims file, and at no point does Dr. PW address the question 
of a relationship between the veteran's service-connected 
depression and his coronary artery disease.  

The appellant was informed in the November 2007 supplemental 
statement of the case that second-hand accounts of what Dr. 
PW purportedly said are not competent or probative of the 
question of a relationship between the veteran's service-
connected depression and his death, and that she must submit 
a statement directly from Dr. PW.  However, in her most 
recent submission, dated in June 2008, she merely reiterated 
her earlier contentions as to what Dr. PW allegedly said over 
the telephone.  Laypersons are competent to speak to 
symptomology when the symptoms are readily observable.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  However, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the question of 
diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).   Dr. PW's direct statements would constitute 
competent evidence as to the cause of the veteran's death and 
the possible role of the veteran's depression.  However, 
laypersons are not competent to speak to such questions, and 
unsubstantiated layperson evidence as to the medical opinion 
of Dr. PW is not competent evidence because there is simply 
no way to ascertain exactly what Dr. PW said or the basis for 
his opinion from such second-hand accounts.

Moreover, in July 2006, a VA examiner supplied an opinion 
that depression was neither the primary nor contributory 
cause of the veteran's death.  In forming this opinion, the 
examiner relied upon a review of the claims file, as well as 
relevant medical literature, to include clinical studies that 
indicate that depressive symptoms were associated with 
increased cardiovascular risk, but that it was uncertain 
whether the symptoms were playing a causative role or were 
primarily a marker of a cardiovascular event.  The examiner 
also stated that prevailing medical evidence does not regard 
depression to be a primary cause of coronary artery disease 
or myocardial infarction.  Thus, he concluded that depression 
was not a primary or contributory cause of the veteran's 
death.

The Board notes the appellant's argument that, since the 
examiner only explicitly addressed primary causation and did 
not also explicitly state whether depression is a 
contributory cause of coronary artery disease or myocardial 
infarction, the opinion lacks an adequate rationale.  
However, whether depression could be contributory is 
implicitly addressed in the examiner's comments as to whether 
depression is associated with cardiovascular risk.  Further, 
the examiner's statement that such association is uncertain, 
as opposed to a statement that it is squarely non-existent, 
also does not diminish the value of the opinion.  In 
contrast, if an association is uncertain, any positive 
opinion would lack probative value.  Under VA regulations and 
Court decisions, service connection may not be based on pure 
speculation or remote possibility.  See 38 C.F.R. § 3.102 
(2007); see also Davis v. West, 13 Vet. App. 178, 185 (1999); 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996); Perman v. Brown, 5 
Vet. App. 237, 241 (1993).  

Thus, the only evidence of record that the veteran's service-
connected depression contributed causally to his death is the 
appellant's own statements.  Absent competent evidence of a 
causal nexus between the veteran's service-connected 
depression and his death or his coronary artery disease or 
myocardial infarction and his service or service-connected 
disabilities, service connection for the veteran's cause of 
death is not warranted.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  Therefore, 
her claim must be denied.


ORDER


Service connection for the cause of the veteran's death is 
denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


